MONTGOMERY, Judge
(dissenting)..
I disagree with the definitions of “contrivance” and “with compensation” in the majority opinion. Granted that the purpose of KRS 436.230 is worthy and should he liberally construed, it still does not justify stretching the meaning of the phrases beyond their ordinary and accepted uses. Thompson v. Bracken County, Ky., 294 S.W.2d 943. A game, whether played with cards as “black-jack” or with dice as “beat-the-dealer,” does not become a mechanical device or a scheme, plan, or artifice, the definition given in the majority opinion, whether played in the “Teddy Bear Lounge” or in a home or club. The definition given would apply to 'games in'the'latter places as well as in the former; I do not conceive that the General Assembly so intended.
Further, the language of the statute describes two separate offenses and thus distinguishes the game of cards from a betting contrivance which is described synonymously as “keno bank, faro bank or other machine.” The definition of “with compensation” under the majority opinion . applies equally to all card games. The statute uses the phrase “for compensation, percentage or commission.” Undoubtedly the General Assembly intended to condemn the operation of a gambling game, whether with cards or dice, which is set up and operated by someone for the purpose of obtaining what is commonly referred to as a “cut.” This is indicated by the synonymous use of the three words.
The majority opinion says that the compensation received from the black-jack game arises because there was no change in the deal. This was simply one of the rules by which the game was played and merely influenced the profit or loss resulting from the fortunes of the game. If such a definition stands, it is equally applicable to any card game.
For these reasons I do not think the Court is justified in giving meanings to ordinary words which were never so intended.